TANZER, J.
This is a post-decree garnishment proceeding in a dissolution suit. The trial court allowed a continuing garnishment against defendant’s workers’ compensation benefits in the hands of the insurer. The Court of Appeals modified.
The issues in this case are identical to those presented in the case of Satterfield v. Satterfield, 292 Or 780, 643 P2d 336 (1982) (decided this date). Our decision in this case is based upon the reasons expressed in our opinion in Satterfield.
The Court of Appeals allowance of the garnishment is reversed.